Appeal by an employer and insurance carrier from a decision and award made by the Workmen’s Compensation Board. Decedent, a man fifty-three years of age, during the course of his employment as a plumber, was frequently subjected to heavy strain and exertion. Upon several occasions during the six months preceding his death, he had experienced severe chest pains following the performance of strenuous work and examinations by physicians disclosed that he was suffering from a form of cardiac insufficiency. Decedent nevertheless continued in his employment and on June 29, 1948, after he had spent a part of the day in the handling and lifting of heavy pipes, he became ill and was forced to leave work. After a month of illness, he died as a result of his heart condition. The board found that the decedent had sustained a series of accidental injuries or traumas between January 22, 1948, and June 29, 1948, which aggravated a pre-existing heart condition to a point which caused his disability and, *919ultimately, his death. There is substantial evidence in the record to support the findings of the board. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present ■ — Poster, P. J., Bergan, Coon, Halpern and Imrie, JJ.